Citation Nr: 1741905	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-06 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease as a result of exposure to herbicide agents. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction. VA will notify the appellant if further action is required.


REMAND

In the March 2013 substantive appeal/VA Form 9, the Veteran requested a Travel Board hearing.  He has not withdrawn this request.  In fact, VA sent several letters to the Veteran notifying him of the delays associated with scheduling a Travel Board hearing.  In each letter, VA offered additional options including a Central Office hearing, videoconference hearing, DRO hearing, or withdrawal of the hearing request, and invited the Veteran to return the letter should he wish to avail himself of these options.  The Veteran never returned any of these letters, thereby indicating his wishes to proceed with a Travel Board hearing.   

In a letter dated November 14, 2016, the RO informed the Veteran that he was being scheduled for a Travel Board hearing on December 6, 2016.  This was the first scheduled Board hearing.  VA mailed the Veteran a reminder on November 22, 2016.  On December 6, 2016, the Veteran failed to appear at the RO for his Travel Board hearing.  Typically, under these circumstances, the Veteran's hearing request would be deemed as withdrawn, as he did not file a motion for a new hearing, accompanied by a statement outlining good cause for his failure to appear, within 15 days of the originally scheduled Travel Board hearing.  See 38 C.F.R. § 20.704(d) (2016).

However, VA regulations provide that the RO will notify the Veteran and his representative of the place and time of a hearing before the Board at a VA field facility not less than 30 days prior to the hearing date.  38 C.F.R. § 19.76 (2016).  In this case the Veteran was not accorded the mandatory 30 days or more notice of the scheduled Board hearing date and his due process rights have been infringed.  

As the Veteran did not waive his right to 30 days' notice of the hearing, his failure to report for his December 6, 2016  hearing is excused because VA failed to adhere to its own regulations.  The case must therefore be remanded for compliance with 38 C.F.R. §  19.76 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  The Veteran MUST be afforded at least 30 days' notice of the hearing in accordance with 38 C.F.R. §  19.76 (2016), unless he agrees otherwise.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


